Citation Nr: 0626476	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in December 2001, and a 
substantive appeal was received in February 2002.

It appears from the veteran's original filing of this claim, 
and also from subsequent correspondence and submitted 
evidence, that the veteran has intended to claim service 
connection for chronic ischemic strokes, vascular dementia, 
and migraine headaches in direct connection to the same in-
service accident featured in this appeal.  However, the only 
claim that has been adjudicated and perfected for appellate 
review is the claim of service connection for a seizure 
disorder.  Therefore, only the issue of entitlement to 
service connection for a seizure disorder is properly before 
the Board at this time.

The issues of entitlement to service connection for chronic 
ischemic strokes, vascular dementia, and migraine headaches 
are hereby referred to the RO to obtain clarification from 
the veteran regarding his intent to pursue these claims and 
to take any additional action deemed appropriate.


FINDING OF FACT

The veteran does not currently suffer from an unresolved 
chronic seizure disability.


CONCLUSION OF LAW

A chronic seizure disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic seizure disability be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The veteran was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a February 2001 letter.  Moreover, in 
this letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the letter was sent to the veteran prior to 
the July 2001 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA letter expressly notified the veteran to submit any 
pertinent evidence in his possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  See also 
VA letter dated in June 2005.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for a seizure 
disorder and with notice of what type of evidence is 
generally necessary to establish the severity of any 
disability or to establish an effective date for any rating 
that might be assigned.   See March 2006 VA letter.  Although 
the notice is inadequate in that it is not specific to this 
case, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
March 2006 letter did furnish the veteran with notice 
regarding how VA determines a disability rating and how VA 
determines an effective date.  Also, the RO's February 2001 
VCAA letter to the veteran advised the veteran to submit 
evidence that shows the history and nature of the claimed 
seizure disorder.  Additionally, because the Board concludes 
below that the preponderance of the evidence is against the 
claim of entitlement to service connection for a seizure 
disorder, no rating or effective date will be assigned and 
any questions of notice related to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record includes sufficient 
competent evidence to decide the case on its merits.  All 
available pertinent records, in-service, private, and VA, 
have been obtained and the veteran has been provided a VA 
examination.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
veteran as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary.

Analysis

The veteran seeks service connection for a seizure disorder.  
He asserts that his seizure disorder is related to an in-
service motor vehicle accident.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Demonstrating that an injury occurred in service alone is not 
enough to establish entitlement to service connection; there 
must be a current chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Service medical records reflect that the veteran was involved 
in an in-service motor vehicle accident in February 1966.  
The veteran experienced a blunt impact to his head during 
this accident.  In April 1966, the veteran was hospitalized 
at the request of his supervisor due to the veteran's report 
of seizures.  Medication was prescribed, but another seizure 
occurred approximately one week following.  Treatment was 
intensified, but the veteran continued to experience 
difficulty with headaches and blurred vision, and returned 
for further hospital treatment in May 1966.  During these 
months, the veteran's skull films and a lumbar puncture 
yielded clinically normal findings.  However, based upon 
findings revealed in an electroencephalogram, the veteran was 
diagnosed with a seizure disorder.

The above facts are clearly shown and uncontradicted in the 
record.  However, there are inconsistent statements regarding 
whether the veteran's seizure symptomatology actually began 
prior to his enlistment and whether the veteran experienced 
relevant head trauma prior to service.  On one hand, in 
advancing this claim, the veteran has insisted that his in-
service seizures were the first manifestation of his disorder 
and that no relevant injury or symptomatology predated 
service.  No seizure disorder or pertinent abnormality was 
noted upon the veteran's July 1965 entrance examination.  
However, records associated with the veteran's in-service 
treatment for seizures reflect that he repeatedly described a 
significant history of relevant head trauma and seizure 
symptoms occurring prior to his entrance to service.  
Specifically, an April 1966 hospitalization report indicates 
that the veteran revealed at least an 18 month history of 
experiencing his seizure symptoms; this would date back to 
approximately October 1964, around 10 months before his 
enlistment.  Furthermore, a May 1966 report indicates that 
the veteran's reported history included "several" pre-
service incidents resulting in "either momentary 
unconsciousness or at least a stunned sensation."  It is 
further documented in this report that the veteran reported a 
pre-enlistment incident of blacking out while driving a truck 
around the time of November 1964, including experiencing the 
headache and blurred vision characteristic of his in-service 
seizures.

At no point during the veteran's in-service treatment for his 
seizure symptoms is it medically indicated that the February 
1965 accident was the original cause of a seizure disorder, 
nor did any medical professional find that the accident 
permanently aggravated such a disorder at that time.  
Significantly, in May 1966, the veteran signed a statement 
endorsing the findings of the medical board that his seizure 
disorder existed prior to service and was not permanently 
aggravated by service.

Currently, the veteran contends that these records reflect an 
inaccurate account of his history.  In advancing this claim, 
the veteran has repeatedly expressed that he never suffered a 
significant head injury or seizure symptomatology before 
enlistment.  The veteran has submitted documentation from his 
high school to help corroborate his contentions.  Moreover, 
the veteran contends that coercive pressure was involved in 
influencing him to sign the statement in the service records 
in which he indicated that his seizure condition pre-existed 
his service.

The Board notes the above controversy regarding the 
documented origins of the seizure symptomatology which 
manifested during service, as the veteran has gone to lengths 
to raise his contentions in correspondence submitted to 
substantiate this claim.  However, regardless of the etiology 
of the veteran's in-service seizures, the Board is unable to 
find that the veteran currently suffers from a diagnosed, 
active, chronic seizure disorder.  In other words, even 
assuming for the sake of the veteran's argument that a 
seizure disorder was caused or aggravated during the 
veteran's service, the claim of service connection cannot 
succeed because the current evidence of record indicates that 
this seizure disorder has long ago resolved and that the 
veteran does not currently have a chronic seizure disorder.  
In this regard, the veteran does not claim to have 
experienced any seizures in the nearly 40 years since his 
discharge from service.  The veteran reported this to the 
July 2003 VA examiner, and further indicated that he had not 
taken any anti-epileptic medication since shortly after his 
discharge.

Of further significance is the fact that, consistent with the 
veteran's own account, the July 2003 VA examiner found that 
the veteran's post-traumatic seizures were clinically 
"resolved."  Although this VA examiner would later opine 
that he was unable to draw any conclusions relevant to the 
cause of the veteran's in-service seizure disorder due to the 
conflicting accounts of the veteran's pre-service medical 
history, there is no conflict regarding the veteran's own 
reported post-service medical history; the VA examiner's 
conclusion that the veteran's seizure disorder has resolved 
remains probative, as it is based upon the uncontradicted 
post-service medical history and current examination of the 
veteran.

The Board also notes that the August 2001 letter written by a 
physician in support of the veteran's claim does not suggest 
a different outcome with regard to a seizure disorder.  The 
letter offers the medical opinion that the veteran currently 
suffers from a brain injury which is at least as likely as 
not linked to his in-service head injury.  However, the 
letter specifies current manifestations of this brain injury 
but does not indicate any current diagnosis of a chronic 
seizure disorder.  As no other evidence of record indicates 
the existence of any current chronic seizure disorder, 
service connection cannot be granted on these grounds.  The 
Board again notes that, to the extent that the veteran has 
expressed a desire to claim service connection for 
disabilities for which he is currently diagnosed, those 
issues have been referred to the RO for appropriate 
development.

In this case, the preponderance of the evidence weighs 
against the veteran's claim.  The above findings fail to 
demonstrate a current chronic seizure disorder.  In the 
absence of proof of a present disability, the requirements 
for entitlement to service connection cannot be met.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the appeal is denied.




ORDER

Service connection for a seizure disorder is denied.


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


